Title: From George Washington to Horatio Gates, 10 February 1783
From: Washington, George
To: Gates, Horatio


                        
                            Sir,
                            Head Quarters Feby 10th 1783
                        
                        Your favor of the 9th covering an application from Brigadr General Putnam for leave of absence until the 15th
                            of April has been handed to me this morning.
                        I beg you will be pleased, Sir, to inform that Officer I do not consider myself at liberty to comply with his
                            request—for it appears to me (considering the small number of General Officers with the Army, Genl Howe having also in
                            consequence of a previous promise just before his application obtained leave of absence) that it would be absolutely
                            improper and injurious to service, under the present circumstances to give the permission he sollicits; and that I cannot
                            be answerable for a faithful discharge of the trust reposed in me by my Country, unless a proper number of Officers are
                            constantly retained with the Army to pay that incessant attention to the Police of it, which is indispensably
                            necessary—this, I think, will be sufficient for his satisfaction, without mentioning a consideration which only affects me
                            personally, and that is, the additional and almost insupportable weight of business & trouble which the absence of
                            so many General Officers continues to impose upon me.
                        But taking the matter in another point of view, and I cannot help expressing my surprize that General Putnam,
                            who has been absent the whole Campaign (for however important & proper the business may have been on which he was
                            employed, the Troops of his Command suffered not the less for the want of his presence) and who has been in Camp but a few
                            Weeks; should imagine his services could be dispensed with until the 15th of April—If the Law Suit he mentions renders it
                            essential he should be absent about the last of March, it is probable he may be spared from the Army with less
                            inconvenience then, than at present, as some of the Genl Officers now absent will have returned before that time. I am Sir
                            With great regard & esteem Your Most Obedt Servant
                        
                            Go: Washington
                        
                    